 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                                         DISTRICT OF NEVADA

 8

 9    JOHNNY WILLIAM JOHNSON, III,                         Case No. 3:18-cv-00496-LRH-WGC
10                        Petitioner,                      ORDER
11            v.
12    WARDEN GITTERE, et al.,
13                        Respondents.
14

15           Petitioner has submitted a petition for a writ of habeas corpus pursuant to 28 U.S.C.

16   § 2254. Petitioner has not filed an application to proceed in forma pauperis, but he has submitted

17   a recent financial certificate along with his petition. The financial certificate shows that petitioner

18   is able to pay the full filing fee of five dollars ($5.00).

19           IT THEREFORE IS ORDERED that petitioner will have thirty (30) days from the date

20   that this order is entered to have the filing fee of five dollars ($5.00) sent to the clerk of the court.

21   Failure to comply will result in the dismissal of this action.

22           IT FURTHER IS ORDERED that the clerk of the court shall send petitioner two copies of

23   this order. Petitioner is ordered to make the necessary arrangements to have one copy of this

24   order attached to the check paying the filing fee.

25           DATED this 7th day of November, 2018.
26                                                                 ________________________________
                                                                   LARRY R. HICKS
27                                                                 UNITED STATES DISTRICT JUDGE
28
                                                           1
